                      Case 1:08-cr-01280-VEC Document 115
                                                      116 Filed 02/18/21 Page 1 of 1


  MEMO ENDORSED

                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:                            February 18, 2021
             BY EMAIL AND ECF                 DATE FILED: 

             The Honorable Valerie E. Caproni
             United States District Judge
             Southern District of New York
             500 Pearl Street
             New York, NY 10007

             RE:    United States v. Simmons, 08 Cr. 1280 (VEC)

             Dear Judge Caproni:

                     I write on behalf of my client, Robert Simmons, with the consent of the Government, to
             respectfully request an adjournment of the scheduled dates in the above-referenced case.

                     As the Court has directed, the parties have been in discussions regarding a possible
             disposition of this matter. The parties have made progress toward a disposition and request an
             additional adjournment to finalize our discussions.

                    The new schedule would be: Defense briefing due March 9, 2021; Government response
             March 23; Sentencing submissions due April 6. We would ask the Court to schedule a
             sentencing date for a time after April 6 that is convenient for the Court. The government
             consents to this request.

                    Thank you for your time and consideration of this matter.

       Cc:     AUSA Peter Davis                                         Respectfully submitted,
                                                                              /s/              .
'HIHQGDQW VWLPHWRVXEPLWEULHILQJLVDGMRXUQHGWR$SULO    Peggy Cross-Goldenberg
7KH*RYHUQPHQW VUHVSRQVHLVGXH$SULO6HQWHQFLQJ           Supervising Trial Attorney
VXEPLVVLRQVDUHGXH0D\6HQWHQFLQJLVVFKHGXOHGIRU0D\      Federal Defenders of New York
DWDP7KH&RXUWLVXQOLNHO\WRJUDQWDQ\IXUWKHU    646-588-8323
H[WHQVLRQVVRWKHSDUWLHVDUHVWURQJO\HQFRXUDJHGWRUHDFKD          Peggy_cross-goldenberg@fd.org
UHVROXWLRQEHIRUHWKHQHZGHDGOLQHRI$SULO

                         SO ORDERED.


                                                      
                                                      

                         HON. VALERIE CAPRONI
                         UNITED STATES DISTRICT JUDGE
